            Case 1:21-mc-91363-DJC Document 4 Filed 05/31/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
                         )                                                    '-&
         v.              )                            M.B.D. Case No.
                         )
GARY E. LEACH,           )
    Defendant            )


            ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

                                           May 27, 2021

&DVSHU '-

       Upon consideration of the parties’ joint motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.      The parties are engaged in preliminary discussions regarding the possible

resolution of this matter (which was initiated by a criminal complaint in United States v. Leach, 21-

MJ-04196 (DHH)), which might result in a plea and obviate the need for an indictment, and the

requested continuance of the time in which an indictment or information must be filed will permit

defense counsel to adequately confer with the defendant and allow the parties to further discuss and

finalize the terms of any agreement, before the government is required to seek an indictment or

information. Such an agreement, in conjunction with a pre-indictment plea, may work to the

defendant’s benefit or assist the government’s ongoing investigation.

       3.      Accordingly, the ends of justice served by granting the requested continuance, and

excluding the time period from May 27, 2021 through and including July 26, 2021 from the speedy

trial clock, outweigh the best interests of the public and the defendant in a speedy trial pursuant to

the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the
          Case 1:21-mc-91363-DJC Document 4 Filed 05/31/21 Page 2 of 2




Plan for Prompt Disposition of Criminal Cases for the United States District Court for the District

of Massachusetts (effective December 2008).

       Accordingly, the Court hereby grants the parties’ joint motion and ORDERS that, pursuant to

the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan

for Prompt Disposition of Criminal Cases, (1) the date on which an indictment or information must be

filed is continued to August 2, 2021; and (2) the period from May 27, 2021 through and including July

26, 2021 is excluded from the speedy trial clock and from the time within which an indictment or

information must be filed.
 May 31, 2021
                                      _________________________________________
                                      HON. '(1,6( - &$63(5
                                      UNITED STATES DISTRICT JUDGE




                                                 2
